UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     11/12/2019
 Sasha Bell,

                                  Plaintiff,
                                                         1:18-cv-10615 (AT) (SDA)
                   -against-
                                                         ORDER SCHEDULING
 Det. Terrance Williams et al.,                          SETTLEMENT CONFERENCE

                                  Defendants.



STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Monday,

December 9, 2019 at 1:00 p.m. in Courtroom 11C, United States Courthouse, 500 Pearl Street,

New York, NY 10007.

       The parties must comply with the Settlement Conference Procedures for Magistrate

Judge Stewart D. Aaron, available at http://www.nysd.uscourts.gov/judge/Aaron.

SO ORDERED.

DATED:         New York, New York
               November 12, 2019

                                                 ______________________________
                                                 STEWART D. AARON
                                                 United States Magistrate Judge
